DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges amended Claims 1, 12, and 12 and  canceled Claims 5-7, 10, and 14 in the response filed on 9/16/2022. 
Response to Arguments
Applicant's arguments filed 9/16/2022 have been fully considered but they are not persuasive. 
A.  Keough in view of Jungvist
Applicant argues that the fire-retardant filler of claims 1, 12, and 13 is one or more selected from the group consisting of aluminum trihydroxide and magnesium dihydroxide.  Due to Keough teaching zinc oxide and red phosphorus as essential components of its fire-retardant filler, Keough does not meet the instant claims.  
Applicant's arguments are unpersuasive.  The Examiner recognizes that Keough teaches zinc oxide and red phosphorus in its halogen-free fire-retardant thermoplastic composition.  However, Keough teaching of zinc oxide and red phosphorus may fall under Applicant's claimed additives, wherein the additives is inorganic fillers.  Therefore, the Examiner deems that Keough teaches the broadly claimed composition.  

Applicant further argues Keough teaches a halogen-free fire-retardant thermoplastic composition consisting of about 5 to about 40 parts by weight of a VLDPE.  However, 5-40 parts by weight only equates to 3-8 percent by weight (Applicant provided a table on Page 10 of the response).  
However, the Examiner respectfully disagrees.  Keough teaches about 5 to about 40 parts by weight of a VLDPE (Col. 2: Lines 39-41).  Therefore, Keough teaches about 3 to about 8 % by weight of VLDPE.  A proper evaluation of the reference must include a determination of what the reference reasonably conveyed to one having ordinary skill in the art.  To this end, it is believed that, giving the broadest reasonable interpretation of the term “about”, the range taught by Keough overlaps in scope with the claimed range.  Specifically, the Examiner deems that about 8 % by weight of VLDPE overlaps with at least Applicant's endpoint of 10 % by weight.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.

Applicant further argues that a person having ordinary skill in the art would appreciate that different compositions may have completely different effects when the compositions are different or the contents of each component are different.  Without clear evidence that the composition taught by Keough may exhibit the same properties as the composition of the claimed subject matter, a conclusion stating that it would have been obvious to one of ordinary skill in the art to have Keough's composition meet the claimed elongation at break and breaking stress characteristic is based only on hindsight bias.  
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
  In that regard, Keough teaches substantially the same claimed composition, including the concentration and materials for the fire-retardant filler, copolymer consisting of ethylene and vinyl esters of saturated carboxylic acid monomers, VLDPE, LLDPE, and the optional additives.  The burden is shifted to Applicant that Keough does not teach or teach away from having the claimed elongation at break breaking stress.  Furthermore, the Examiner deems that it would have been obvious to one of ordinary skill in the art for Keough to look at appropriate elongation at break and breaking stress of a composition, such as the ones disclosed by Jungvist, in order to obtain a composition with high strength in various environmental conditions.   

B.  Jungvist in view of Keough
Applicant argues that a person having ordinary skill in the art would have no motivation to combine Jungvist and Keough to arrive at the claimed subject matter.  If a proposal for modifying the prior art in an effort to attain the claimed invention causes the art to become inoperable, then the requisite motivation to make the modification would not have existed.  Applicant goes on and argues that Keough teaches that a composition comprising fire-retardant fillers that must include zinc oxide, while Jungvist's composition includes uncoated aluminum hydroxide filler and fails to include any mention zinc oxide.  Not only does Jungvist's filler not accommodate the teachings of Keough, but the references contradict one another by requiring different fillers to achieve their respective objections.  
However, Applicant’s arguments are unpersuasive.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, Jungvist teaches a polar ethylene copolymer consisting of ethylene and alkyl acrylate comonomer units [0027].  Jungvist further teaches vinyl acetates comonomers in paragraph [0030].  Jungvist further teaches using a VLDPE in its composition [0040].  Keough was relied upon to teach a polar ethylene copolymer consisting of ethylene and vinyl esters of saturated carboxylic acid monomers and a nominal density of a VLDPE.  Applicant has not provided evidence that this modification would make Jungvist’s invention inoperable.  Moreover, Jungvist does not teach away from or create an issue of having additional additives, such as zinc oxide.  
Note that while Keough do not disclose all the features of the present claimed invention, Keough was used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concepts, namely the copolymer and density of a VLDPE, and in combination with the primary reference, discloses the presently claimed invention.
Double Patenting
Claim 12 is objected to under 37 CFR 1.75 as being a substantial duplicate of Claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5698323 (“Keough et al.”) in view of EP 2275477 (“Jungvist et al.”).
With regards to Claims 1-3, 8, and 12, Keough et al. teaches a halogen-free fire-retardant thermoplastic composition consisting of about 50 to about 300 parts by weight of fire-retardant fillers of aluminum trihydroxide and/or magnesium dihydroxide (component (b)), 100 parts by weight of a copolymer consisting of ethylene and vinyl esters of saturated carboxylic acid monomers (copolymer consisting of (a) and (iii)), only one non-functionalized very-low-density polyethylene (VLDPE) having a density between 0.870 to 0.915 gram per cubic centimeter and present in an amount of about 5 to about 40 parts by weight, about 5 to about 40 parts by weight of a linear low-density polyethylene (LLDPE) having a density in the range of 0.905 to 0.940, wherein the LLDPE is grafted with maleic anhydride grafts present on its main chain, and optionally about 0.1 to about 10 parts by weight of additives (components (c) and (d)), wherein the additives are chosen from antioxidants, UV stabilizers, antistatic agents, inorganic fillers (zinc oxide and/or red phosphorus), coloring pigments, zeolites, anti-dripping agents and/or plasticizers (Abstract, Col. 2: Lines 5 bridging over to Col. 3: Line 33, Col. 4: Lines 62-65, Col. 5: Lines 41-44 and 55-59, and Col. 6: Lines 48-59).  Examiner notes that product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05.  
Keough et al. does not teach the composition having the claimed elongation at break and breaking stress characteristics.  
However, Jungvist et al. teaches a halogen-free fire-retardant thermoplastic composition having an elongation at break of at least 160%, measured according to the standard ISO R527 [0049].  Breaking stress of a material is the maximum amount of tensile stress that the material can withstand before failure, such as breaking or permanent deformation. Breaking stress may also be known as ultimate tensile stress or breaking strength.  In that regard, Jungvist et al. teaches its tensile stress is at least 11 MPa, measured according to ISO R527 [0048].  Thus, one of ordinary skill in the art would recognize that Jungvist et al.’s composition has a breaking stress of ≥10 MPa.  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have Keough et al.’s composition have an elongation at break ≥200%, measured according to the standard ISO R527, and a breaking stress of ≥10 MPa, measured according to the standard ISO R527 in order to obtain a thermoplastic composition with high strength in various environmental conditions.   

With regards to Claim 4, Keough et al. teaches the vinyl esters of saturated carboxylic acid overlapping Applicant’s claimed range of 3 to 20 carbon atoms (Col. 2: Lines 17-19). 

With regards to Claim 9, Keough et al. teaches a cable or pipe exhibiting at least two layers, at least one layer of which is formed by the thermoplastic composition (Col. 1: Lines 13-20 and Col. 1: Line 66 bridging over to Col. 2: Line 11)

Claims 1-4, 8, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2275477 (“Jungvist et al.”) in view of US Patent No. 5698323 (“Keough et al.”).  
With regards to Claims 1, 4, and 12, Jungvist et al. teaches a halogen-free fire retardant thermoplastic composition consisting of 40% to 70% by weight of fire-retardant fillers of aluminum trihydroxide (component (B)), 10% to 50% by weight of a polar ethylene copolymer (component (A)), a single non-functionalized very-low-density polyethylene (VLDPE) present in an amount of up to 25% by weight (component (D)), optionally up to 5% by weight of additives, and up to 15% by weight of a linear low-density polyethylene (LLDPE) (component (C)) (Abstract, [0009], [0011], [0018], [0022], [0027], [0028], [0030], [0033], [0035]-[0040], and [0044]).
Jungvist et al. teaches a density of the linear low-density polyethylene (component (C)) is not more than 960 kg/m3 (0.96) [0020], and the linear low-density polyethylene (LLDPE) is grafted with maleic anhydride grafts present on its main chain [0021].  Jungvist et al. further teaches the additives are chosen from antioxidants, UV stabilizers, antistatic agents, inorganic fillers, coloring pigments, zeolites, anti-dripping agents and/or plasticizers [0044].
Jungvist et al. teaches its composition has an elongation at break of at least 160%, measured according to the standard ISO R527 [0049].  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
Breaking stress of a material is the maximum amount of tensile stress that the material can withstand before failure, such as breaking or permanent deformation. Breaking stress may also be known as ultimate tensile stress or breaking strength.  In that regard, Jungvist et al. teaches its tensile stress is at least 11 MPa, measured according to ISO R527 [0048].  Thus, one of ordinary skill in the art would recognize that Jungvist et al.’s composition has a breaking stress of ≥10 MPa.  
Jungvist et al.’s component (A) is a polar ethylene copolymer comprising ethylene and alkyl acrylate comonomer units [0027].  Component (A) may further comprise vinyl acetates (vinyl esters of saturated carboxylic acid) comonomers, which comprises 3 to 20 carbons [0030].  Due to an alkyl acrylate monomer present in Jungvist et al.’s component (A), Jungvist et al. does not teach a copolymer consisting of ethylene and vinyl esters of saturated carboxylic acid monomers.  Jungvist et al. further does not teach a density of the non-functionalized very-low density polyethylene (VLDPE) (component (D)) is between 0.85 and 0.91.  
However, Keough et al. teaches a halogen-free fire-retardant thermoplastic composition containing a polar ethylene copolymer (Abstract).  Specifically, Keough et al. teaches a copolymer of ethylene and an unsaturated ester comonomer selected from the group consisting of an alkyl acrylate, an alkyl methacrylate, and a vinyl carboxylate/vinyl acetate (vinyl esters of saturated carboxylic acid).  Keough et al. further recognizes that the term “copolymer” is used in their specification as a polymer derived from the polymerization of two or more monomers, and thus, includes, for example, terpolymers and tetramers (Abstract and Col. 2: Line 5 bridging over to Col. 3: Line 14).  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to substitute Jungvist et al.’s component (A) for the copolymer consisting of ethylene and vinyl esters of saturated carboxylic acid monomers taught by Keough et al. in view of the art recognized functional equivalence of the two materials. Substitution of equivalents requires no express motivation as long as the prior art recognizes the equivalency. In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Grover Tank & Mfg. Co. Inc V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).  
Keough et al. teaches a halogen-free fire-retardant thermoplastic composition, wherein the density of the very-low-density polyethylene (VLDPE) is between 0.870 to 0.915 (Abstract and Col. 4: Lines 62-65).  It would have been obvious to one of ordinary skill in the art to have the density of VLDPE to be between 0.87 and 0.91 in order for the composition have a good low temperature performance (Col. 4: Lines 48-61). 

With regards to Claim 2, Jungvist et al. teaches the linear low-density polyethylene (LLDPE) (component (C)) is most preferably in an amount of 2.0 to 7.5% by weight of the composition [0018].  

With regards to Claim 3, Jungvist et al. teaches the non-functionalized very-low-density polyethylene (VLDPE) (component (D)) represent at most 20% by weight of the composition [0039]. 

With regards to Claim 8, Jungvist et al. teaches the fire-retardant fillers (component (B)) represent more than 60% by weight of the composition [0037]. 

With regards to Claim 9, Jungvist et al. teaches a cable or pipe exhibiting at least two layers, at least one layer of which is formed by the thermoplastic composition (Abstract, [0001], and [0008]).

With regards to Claim 13, Jungvist et al. teaches a halogen-free fire retardant thermoplastic composition consisting of 40% to 70% by weight of fire-retardant fillers of aluminum trihydroxide (component (B)), 10% to 50% by weight of a polar ethylene copolymer (component (A)), a single non-functionalized very-low-density polyethylene (VLDPE) present in an amount of up to 25% by weight (component (D)), and up to 15% by weight of a linear low-density polyethylene (LLDPE) (component (C)) (Abstract, [0009], [0011], [0018], [0022], [0027], [0028], [0030], [0033], and [0035]-[0040]).
Jungvist et al. teaches a density of the linear low-density polyethylene (component (C)) is not more than 960 kg/m3 (0.96) [0020], and the linear low-density polyethylene (LLDPE) is grafted with maleic anhydride grafts present on its main chain [0021].
Jungvist et al. teaches its composition has an elongation at break of at least 160%, measured according to the standard ISO R527 [0049].  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
Breaking stress of a material is the maximum amount of tensile stress that the material can withstand before failure, such as breaking or permanent deformation. Breaking stress may also be known as ultimate tensile stress or breaking strength.  In that regard, Jungvist et al. teaches its tensile stress is at least 11 MPa, measured according to ISO R527 [0048].  Thus, one of ordinary skill in the art would recognize that Jungvist et al.’s composition has a breaking stress of ≥10 MPa.  
Jungvist et al.’s component (A) is a polar ethylene copolymer comprising ethylene and alkyl acrylate comonomer units [0027].  Component (A) may further comprise vinyl acetates (vinyl esters of saturated carboxylic acid) comonomers, which comprises 3 to 20 carbons [0030].  Due to an alkyl acrylate monomer present in Jungvist et al.’s component (A), Jungvist et al. does not teach a copolymer consisting of ethylene and vinyl esters of saturated carboxylic acid monomers.  Jungvist et al. further does not teach a density of the non-functionalized very-low density polyethylene (VLDPE) (component (D)) is between 0.85 and 0.91.  
However, Keough et al. teaches a halogen-free fire-retardant thermoplastic composition containing a polar ethylene copolymer (Abstract).  Specifically, Keough et al. teaches a copolymer of ethylene and an unsaturated ester comonomer selected from the group consisting of an alkyl acrylate, an alkyl methacrylate, and a vinyl carboxylate/vinyl acetate (vinyl esters of saturated carboxylic acid).  Keough et al. further recognizes that the term “copolymer” is used in their specification as a polymer derived from the polymerization of two or more monomers, and thus, includes, for example, terpolymers and tetramers (Abstract and Col. 2: Line 5 bridging over to Col. 3: Line 14).  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to substitute Jungvist et al.’s component (A) for the copolymer consisting of ethylene and vinyl esters of saturated carboxylic acid monomers taught by Keough et al. in view of the art recognized functional equivalence of the two materials. Substitution of equivalents requires no express motivation as long as the prior art recognizes the equivalency. In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Grover Tank & Mfg. Co. Inc V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).  
Keough et al. teaches a halogen-free fire-retardant thermoplastic composition, wherein the density of the very-low-density polyethylene (VLDPE) is between 0.870 to 0.915 (Abstract and Col. 4: Lines 62-65).  It would have been obvious to one of ordinary skill in the art to have the density of VLDPE to be between 0.87 and 0.91 in order for the composition have a good low temperature performance (Col. 4: Lines 48-61). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2275477 (“Jungvist et al.”) in view of US Patent No. 5698323 (“Keough et al.”) as applied to Claim 1 above, and further in view of US Patent No. 6232377 (“Hayashi et al.”).
-AND-
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5698323 (“Keough et al.”) in view of EP 2275477 (“Jungvist et al.”) as applied to Claim 1 above, and further in view of US Patent No. 6232377 (“Hayashi et al.”).

The prior art of record does not teach anti-dripping agents based on a silicone or a fluorinated product. 
However, Hayashi et al. teaches an anti-drip additive comprising silicone (Col. 6: Line 66 bridging over to Col. 7: Line 3).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Jungvist et al. or Keough et al. use a silicone anti-dripping agent to provide additional flame retardancy. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
Please see the abstract of WO 2005092975 disclosing a fire-retardant thermoplastic composition. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785